EXHIBIT 99.2 [Letterhead of PricewaterhouseCoopers LLP] Report of Independent Registered Public Accounting Firm To FIA Card Services, National Association: We have examined management’s assertion, included in the accompanying report by management, titled “Report of Management on BA Master Credit Card Trust II and BA Credit Card Trust Pooling and Servicing Agreement/Indenture Compliance” (the “Report”), that FIA Card Services, National Association (the “Company”), a wholly owned subsidiary of Bank of America Corporation, complied with the covenants and conditions of sections, specified in the Report, of the Second Amended and Restated Pooling and Servicing Agreement for the BA Master Credit Card Trust II dated October 20, 2006 (the “PSA”) between the Company, BA Credit Card Funding, LLC and The Bank of New York Mellon, the Series Supplement to Second Amended and Restated Pooling and Servicing Agreement for each series specified in the Report (the “Series Supplements”) between the Company, BA Credit Card Funding, LLC and The Bank of New York Mellon, the Second Amended and Restated Indenture for the BA Credit Card Trust dated October 20, 2006 (the “Indenture”) and the Amended and Restated BAseries Indenture Supplement dated June 10, 2006 (the “Indenture Supplement”), both between the BA Credit Card Trust and The Bank of New York Mellon (the PSA, Series Supplements, Indenture and Indenture Supplement, together the “Agreements”), during the periods specified in the Report.Management is responsible for the Company’s compliance with those requirements.Our responsibility is to express an opinion on management’s assertion about the Company’s compliance based on our examination. Our examination was conducted in accordance with standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with those requirements and performing such other procedures as we considered necessary in the circumstances.We believe that our examination provides a reasonable basis for our opinion.Our examination does not provide a legal determination on the Company’s compliance with specified requirements. In our opinion, management’s assertion that the Company complied with the aforementioned requirements during the periods specified in the Report is fairly stated, in all material respects. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina September 24, 2010 [Letterhead of Bank of America] September 24, 2010 Report of Management on BA Master Credit Card Trust II and BA Credit Card Trust Pooling and Servicing Agreement/Indenture Compliance FIA Card Services, National Association ("FIA" or the "Company"), a wholly owned subsidiary of Bank of America Corporation, is responsible for complying with the covenants and conditions of the Agreements listed in Appendix I to this report.The Company has performed an evaluation of its compliance with the requirements of the relevant covenants and conditions identified in Appendix I for each of the Agreements. Based on this evaluation, FIA complied with the requirements of the relevant covenants and conditions of the Agreements identified in Appendix I for each of the Agreements during the periods specified in Appendix I. FIA Card Services, National Association by: /s/Michael E. Friedlander Michael E. Friedlander Senior Vice President /s/ Scott McCarthy Scott McCarthy Managing Director Appendix I BA Master Credit Card Trust II Compliance for the periods identified below SERIES TRUSTEE PSA DATE * PSA SUPPL. DATE * COMPLIANCE PERIOD SERVICING PSA COVENANTS& CONDITIONS Partial Year BA Master Credit Card Trust II Series 1999-J The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 9/15/09 (f) BA Master Credit Card Trust II Series 2000-E The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 5/17/10 (f) Full Year BA Master Credit Card Trust II Series 1997-B The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 6/30/10 (a) BA Master Credit Card Trust II Series 2000-H The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 6/30/10 (a) BA Master Credit Card Trust II Series 2001-B The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 6/30/10 (a) BA Master Credit Card Trust II Series 2001-C The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 6/30/10 (e) BA Master Credit Card Trust II Series 2001-D The Bank of New York Mellon 10/20/2006 3/2/2009 7/1/09 - 6/30/10 (i) * - Indicates associated agreement may have been amended PSA and PSA Supplement Covenants and Conditions (a) PSA Sections - 2.05(e), 2.06, 2.07, 2.08, 3.02, 3.04, 3.05, 3.06, 4.02(a), 4.03(a), (c) and (d), 13.02 (d). PSA Supplement Sections - 3(b), 4.05 through 4.13, 4.14(a), 4.15(a), 5.02(a), 9(c) and (d) (e) PSA Sections - 2.05(e), 2.06, 2.07, 2.08, 3.02, 3.04, 3.05, 3.06, 4.02(a), 4.03(a), (c) and (d), 13.02 (d). PSA Supplement Sections - 3(b), 4.05 through 4.13, 4.14(a), 4.15(a), 4.18(a), 5.02(a), 10(c) and (d). (f) PSA Sections - 2.05(e), 2.06, 2.07, 2.08, 3.02, 3.04, 3.05, 3.06, 4.02(a), 4.03(a), (c) and (d), 13.02 (d). PSA Supplement Sections - 3(b), 4.05 through 4.13, 4.14(a), 4.15(a), 4.16(a), 4.19(a) and (g), 4.20(a), 5.02(a), 9(c) and (d). (i) PSA Sections - 2.05(e), 2.06, 2.07, 2.08, 3.02, 3.04, 3.05, 3.06, 4.02(a), 4.03(a), (c) and (d), 13.02 (d). PSA Supplement Sections - 3(b), 4.05 through 4.07, 4.09, 5.02, 7(c). Appendix I BA Credit Card Trust Compliance for the periods identified below TRANCHE TRUSTEE INDENTURE DATE* INDENTURE SUPP. DATE* ISSUANCE DATE SERVICING COMPLIANCE PERIOD INDENTURE COVENANTS AND CONDITIONS Partial Year BASeries Class A (2001-Emerald) The Bank of New York Mellon 10/20/2006 6/10/2006 8/15/2001 July 1, 2009- March 15, 2010 BASeries Class A (2002-7) The Bank of New York Mellon 10/20/2006 6/10/2006 7/25/2002 July 1, 2009- July 17, 2009 BASeries Class A (2002-11) The Bank of New York Mellon 10/20/2006 6/10/2006 10/30/2002 July 1, 2009- October 19, 2009 BASeries Class A (2003-5) The Bank of New York Mellon 10/20/2006 6/10/2006 5/21/2003 July 1, 2009- April 19, 2010 BASeries Class B (2010-1) - VFNs The Bank of New York Mellon 10/20/2006 6/10/2006 1/15/2010 January 15, 2010 - June 30, 2010 BASeries Class C (2010-1) - VFNs The Bank of New York Mellon 10/20/2006 6/10/2006 1/15/2010 January 15, 2010 - June 30, 2010 BASeries Class A (2010-2) The Bank of New York Mellon 10/20/2006 6/10/2006 5/25/2010 May 25, 2010 - June 30, 2010 Full Year BASeries Class A (2002-2) The Bank of New York Mellon 10/20/2006 6/10/2006 3/27/2002 July 1, 2009- June 30, 2010 BASeries Class C (2003-4) The Bank of New York Mellon 10/20/2006 6/10/2006 6/19/2003 July 1, 2009- June 30, 2010 BASeries Class B (2003-4) The Bank of New York Mellon 10/20/2006 6/10/2006 10/15/2003 July 1, 2009- June 30, 2010 BASeries Class A (2004-1) The Bank of New York Mellon 10/20/2006 6/10/2006 2/26/2004 July 1, 2009- June 30, 2010 BASeries Class A (2004-5) The Bank of New York Mellon 10/20/2006 6/10/2006 5/25/2004 July 1, 2009- June 30, 2010 BASeries Class A (2004-9) The Bank of New York Mellon 10/20/2006 6/10/2006 10/1/2004 July 1, 2009- June 30, 2010 BASeries Class B (2005-3) The Bank of New York Mellon 10/20/2006 6/10/2006 11/9/2005 July 1, 2009- June 30, 2010 BASeries Class B (2006-2) The Bank of New York Mellon 10/20/2006 6/10/2006 3/24/2006 July 1, 2009- June 30, 2010 BASeries Class C (2006-6) The Bank of New York Mellon 10/20/2006 6/10/2006 9/29/2006 July 1, 2009- June 30, 2010 BASeries Class A (2007-5) The Bank of New York Mellon 10/20/2006 6/10/2006 3/20/2007 July 1, 2009- June 30, 2010 BASeries Class C (2007-3) The Bank of New York Mellon 10/20/2006 6/10/2006 8/14/2007 July 1, 2009- June 30, 2010 Indenture Covenants and Conditions: (1) Indenture Sections - 310(a), 402(a), 907, 908(a) and 1201 BASeries Indenture Supplement Sections - 2.02(i)-(iv), 3.16 and 4.01(a)
